Order filed August 16, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00257-CV
                                  ____________

DAVID HAMRICK AND MAGGIE HAMRICK, INDIVIDUALLY AND AS
    CO-TRUSTEES OF THE HAMRICK FAMILY LIVING TRUST AND
               LEON AND WYNN BRAY, Appellants

                                        V.

                TOM WARD AND BETSEY WARD, Appellees


                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2005-61600

                                   ORDER

      Appellants’ brief was due August 8, 2016. No brief or motion for extension
of time has been filed. Unless appellants file a brief with this court on or before
September 15, 2016, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                 PER CURIAM